Citation Nr: 0302828	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-01 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York

 
THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred as a result of private medical treatment rendered 
from August 9, 2001, to August 17, 2001.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 determination by the 
Canandaigua, New York, Department of Veterans Affairs (VA) 
Medical Center which denied entitlement to payment or 
reimbursement for expenses incurred by the veteran in August 
2001 for private medical treatment provided by the Faxton St. 
Luke's Hospital.

 
REMAND

Basic eligibility for VA nonservice-connected pension was 
established by means of a November 1993 rating action as 
medical records show that the veteran was had severe chronic 
obstructive pulmonary disease (COPD).  By rating action dated 
in December 1994, special monthly pension by reason of being 
housebound was established.  The evidence shows that service 
connection has not been established for any disability.

The veteran contends that payment or reimbursement of 
unauthorized medical expenses resulting from inpatient 
treatment from August 9, 2001, to August 17, 2001 at Faxton 
St. Luke's Hospital, Utica, New York, is warranted as this 
treatment was "a matter of life and death."  For the 
reasons set forth below, the Board has determined that remand 
of this case is warranted. 

VA has a duty to assist to veterans and other claimants in 
the development of their claims.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100-5107 (West 
Supp. 2001).  Additionally, VA has recently promulgated 
regulations implementing the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  The duty to assist 
requires VA to make "reasonable efforts to obtain relevant 
records (including private records)."  38 U.S.C.A.§ 5103A; 
38 C.F.R. § 3.159(c) (2002).  A longitudinal review of the 
claims folder suggests that pertinent private medical 
evidence exists that is not presently associated with the 
claims folder.  In particular, treatment records covering the 
veteran's inpatient treatment at Faxton St. Luke's Hospital 
in Utica, New York, in August 2001 are not associated with 
the claims folder.  As these records are potentially 
probative to the issue presented, they should be obtained. 

In addition to the foregoing, the Board notes the passage of 
the Millennium Health Care and Benefits Act, which became 
effective in May 2000.  This Act provides general authority 
for the reimbursement of non-VA emergency treatment.  38 
U.S.C.A. § 1725 (West & Supp 2002); Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999) (providing that the 
November 30, 1999, Act shall take effect 180 days after the 
date of enactment).  The term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be feasible, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(I).  VA regulations 
implementing the Millennium Health Care and Benefits Act are 
found at 38 C.F.R. §§ 17.1000 through 17.1008 (2002).  
Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the conditions 
set forth in 38 C.F.R. § 17.1002 (2002) are met.  The 
evidence does not show that either the VA Medical Center 
(VAMC) considered the provisions of this Act.  

In light of the foregoing, the Board is of the opinion that 
the veteran's claim should be readjudicated with 
consideration of the Millennium Health Care and Benefits Act 
and its implementing regulations.  Thus, in accordance with 
the statutory duty to assist the veteran in the development 
of evidence pertinent to his claim, the case is REMANDED for 
the following actions:

1.  The VAMC should obtain treatment 
records from Faxton St. Luke's Hospital 
covering the period from August 9, 2001, 
to August 17, 2001, should be obtained 
and associated with the claims file.
 
2.  After the development requested above 
has been completed to the extent 
possible, the VAMC should then 
readjudicate the veteran's claim with 
consideration of the VCAA and the 
Millennium Health Care and Benefits Act 
and their implementing regulations.  If 
the benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

When the above actions have been completed, the case should 
be returned to the Board for further appellate consideration.  
By this action the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




 

